Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments filed 22 March 2021, with respect to the rejection(s) of claim(s) 1-4,6,8-11,13-15,18 and 20-21 under 35 USC 102 and 103 have been fully considered and are persuasive. Specifically, Applicant has added new limitations regarding the receptacle being expandable that overcome the previous rejection. It is noted that the amendment calls for the receptacle being expandable and but not a specific portion of the receptacle such as the wall, the limitation is interpreted as any portion of the receptacle being expandable including the volume. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levin as presented below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 9-11, 13-14, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levin (US 2008/0097288).
Regarding claim 1, Levin discloses a safety warning system comprising a receptacle (70, figure 9, [0040]) into which fluid is configured to be displaced from the medical line (202, figure 1 and figure 9, [0040-0043]) and an indicator (251, [0040]) arranged to contact the fluid and configured to provide an indication of whether the fluid comprises glucose ([0040]), wherein the 
Regarding claim 2, Levin discloses a gas release path (201, figure 9) configured to enable fluid to displace gas to contact the indicator (the gas in the balloon can be introduced or withdrawn in order for fluid in the medical line to contact the indicator, [0040]).
Regarding claim 6, Levin further discloses the receptacle is expandable ([0040], the balloon can deflate or inflate to expand/deflate the receptacle).
Regarding claim 9, Levin further discloses the system is configured to receive fluid from the medical line into the receptacle by bulk flow (bulk flow interpreted as flow that is not drip flow, equivalent part 2020 explained in [0034]).
Regarding claim 10, Levin further discloses the fluid contacts the indicator by capillary action ([0040], since the fluid is displaced using balloon, the fluid is moved by capillary action through the receptacle and contacts the indicator.
Regarding claim 11, Levin further discloses the safety system is configured to provide back pressure for arterial monitoring once the receptacle has received fluid from the medical line (once the valve 200 is closed after receiving fluid ([0035], this would create back pressure to allow the arterial line to be monitored via housing 30).
Regarding claim 13, Levin further discloses the indicator is arranged to contact fluid in the receptacle (figure 9).
Regarding claim 14, Levin further discloses the indicator is an electric sensor for sensing the presence of glucose in a solution in the receptacle ([0040]).

Regarding claim 20, Levin further discloses the device used with a blood monitoring system ([0012]).
Regarding claim 21, Levin further discloses the device is configured to receive fluid from the arterial or venous line ([0035-0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Zeltser (US 2013/0289540)
Regarding claim 3 and 8, Levin further discloses a valve (200, [0035]) configured to allow fluid to flow from the medical line into the receptacle. Levin does not disclose the valve is one way.
Zeltser discloses a bioartificial fluid handling system relatively pertinent to problem posed by Applicant of controlling flow of fluid to the patient. Zeltser teaches a one way valve (64, figure 2, [0107]) that controls the fluid flow to receptacle.
Zeltser provides a one way valve to control flow of fluid ([0107]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Levin with the valve of Zeltser in order to control flow of fluid through the device.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Gable (US 2006/0188407).
Regarding claim 4, Levin does not teach the gas release path comprises a valve which blocks in contact with liquid.
Gable discloses a fluid handling module relatively pertinent to problem posed by Applicant of preventing gas buildup. Gable teaches the gas release path comprises a valve which blocks in contact with liquid ([0130], a gas-permeable membrane is located within passageway 113 or within gas injector manifold 315 to remove unwanted gas from fluid handling system 10, e.g., by venting such gas through the membrane to the atmosphere or a waste receptacle).
Gable provides the gas valve in order to vent gas from the system ([0130]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Levin with the vent of Gable in order to vent gas from the system and prevent gas build up.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Helliwell (US 2015/0112248).

Helliwell discloses a blood monitoring system relatively pertinent to problem posed by Applicant of monitoring blood content. Helliwell teaches a test indicator (56, figure 2, [0034]) to provide indication and change colour in presence of solution comprising glucose ([0034]).
Helliwell uses the indicator to detect the presence of a solution material ([0034]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute Levin with the indicator of Helliwell to detect presence of glucose since the indicators are functionally equivalent and would not hinder the prior art device from operating.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761


/KAI H WENG/Examiner, Art Unit 3781